Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5 and 8-12, 13-14 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by Kireev (Pub. No.: US 2011/0248811).

    PNG
    media_image1.png
    632
    685
    media_image1.png
    Greyscale

Re claim 1, Kireev, FIGS. 2, 4-5 teaches a device, comprising: 
a first metal layer (205) including a first conductive coil defining an inner area, the first conductive coil having a first terminal (125, FIG. 4 [as shown above]) outside the first conductive coil and a second terminal (right at the intersection between 130 and 205) within the inner area, the first terminal of the first conductive coil for external coupling ([FTofFCC]/125);
a second metal layer (210) having a second conductive coil defining an inner area, the inner area defined by the second conductive coil at least partially overlapping the inner area defined by the first conductive coil, the second conductive coil having a first terminal (right at the intersection between 120 and 210) outside the second conductive coil and a second terminal (right at the intersection between 130 and 210) within the inner area defined by the second conductive coil, the first conductive coil (205) at least partially overlapping the second conductive coil (120); 
a first via (130) electrically coupling together the second terminals of the first (205) and second conductive coils (210); 
a third metal layer (220) having a third conductive coil defining an inner area, the inner area defined by the third conductive coil at least partially overlapping the inner areas of the first and second conductive coil, the third conductive coil having a first terminal (305, FIG. 4 [as shown above]) outside the third conductive coil and a second terminal (right at the intersection between 250 and 200) within the inner area defined by the third conductive coil, the second conductive coil at least partially overlapping the third conductive coil, the first terminal of the third conductive coil for external coupling ([FTofTCC]/305); and 
a second via (250) electrically coupling together the first terminal (right at the intersection between 120 and 210) of the second conductive coil and the second terminal (right at the intersection between 250 and 222) of the third conductive coil.
Re claim 2, Kireev, FIGS. 2, 4-5 teaches a device, comprising: 
an odd number of metal layers (said the three metal layers [205/210/220]) within the semiconductor device, each of the odd number of metal layers having a separate continuous conductive coil, the separate continuous coils forming an inductor, the odd number being at least three; 
an even number of vias (120/130/235/240/245/250) connecting the separate continuous conductive coils; 
a first external terminal (125) of the inductor provided on a first of the odd number of metal layers; the first external terminal for external coupling ([FTofTCC]/305); 
a second external terminal (305) of the inductor provided on a second of the odd number of metal layers, the second external terminal for external coupling; 
an outer terminal (250, FIG. 3) of a third of the odd number of metal layers (220, FIGS. 3-4) that is between the first and second of the odd number of layers (205/210); and 
an inner terminal (right at the intersection between 130 and 210) of the second of the odd number of middle layers, 
wherein a via (250) of the even number of vias connects the outer terminal (250) with the inner terminal (right at the intersection between 130 and 210).
Re claim 4, Kireev, FIGS. 2, 4-5 teaches the device of claim 1, wherein the device comprises a semiconductor die (die area, ¶ [0050]) including the first, second, and third metal layers [205/210/215] and the first and second vias (130/240).
Re claim 5, Kireev, FIGS. 2, 4-5 teaches the device of claim 4, wherein the semiconductor die includes a plurality of transistors (505, FIG. 5, [0062]).
Re claim 8, Kireev, FIGS. 2, 4-5 teaches an electronic device formed on a semiconductor substrate, the electronic device comprising: 
a transistor (505, FIG. 5); and 
a first metal layer (205) including a first conductive coil defining an inner area, the first conductive coil having a first terminal (125, FIG. 4 [as shown above]) within the inner area, the first terminal of the first conductive coil for external coupling ([FTofFCC]/125); 
a second metal layer (210) having a second conductive coil defining an inner area, the inner area defined by the second conductive coil at least partially overlapping the inner area defined by the first conductive coil, the second conductive coil having a first terminal (right at the intersection between 120 and 210) outside the second conductive coil and a second terminal (right at the intersection between 130 and 210) within the inner area defined by the second conductive coil, the first conductive coil at least partially overlapping the second conductive coil; 
a first via (130) electrically coupling together the second terminals of the first (205) and second conductive coils (210); 
a third metal layer (220) having a third conductive coil defining an inner area, the inner area defined by the third conductive coil at least partially overlapping the inner areas of the first and second conductive coil, the third conductive coil having a first terminal (305, FIG. 4 [as shown above]) outside the third conductive coil and a second terminal (right at the intersection between 240 and 215) within the inner area defined by the third conductive coil, the second conductive coil at least partially overlapping the third conductive coil, the first terminal of the third conductive coil for external coupling ([FTofTCC]/305); and 
a second via (240) electrically coupling together the first terminal (right at the intersection between 120 and 210) of the second conductive coil and the second terminal (right at the intersection between 240 and 215) of the third conductive coil.
Re claim 9, Kireev, FIGS. 2, 4-5 teaches the electronic device of claim 8 wherein the transistor (505) is coupled (thru node 540, FIG. 5) to one or more of the first metal layer, the second metal layer and the third metal layer (205/210/215).
Re claim 10, Kireev, FIGS. 2, 4-5 teaches the electronic device of claim 8, further comprising a plurality of transistors (505+ transistors of additional input, ¶ [0062]).
Re claim 11, Kireev, FIGS. 2, 4-5 teaches the electronic device of claim 10, wherein a portion of the plurality of transistors (505) is coupled to another portion (the other ends of 110 and 115) of the plurality of transistors by one or more of the first metal layer, the second metal layer and the third metal layer.
Re claim 12, Kireev, FIGS. 2, 4-5 teaches the electronic device of claim 10, wherein a portion of the plurality of transistors (gate of 505) is coupled to the inductor (110/115).
Re claim 13, Kireev, FIGS. 2, 4-5 teaches the device of claim 1, wherein each of the first conductive coil (205), the second conductive coil (210), and the third conductive coil (220) is a continuous conductive coil.
Re claim 14, Kireev, FIGS. 2, 4-5 teaches the electronic device of claim 8, wherein each of the first conductive coil (205), the second conductive coil (210), and the third conductive coil (220) is a continuous conductive coil.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1)-(2) as being anticipated by MATSUMOTO (Pub. No.: US 20160121731).

    PNG
    media_image2.png
    731
    1291
    media_image2.png
    Greyscale

Re claim 1, MATSUMOTO, FIGS. 2 and 9 teaches a device, comprising: 
a first metal layer [FML] including a first conductive coil defining an inner area, the first conductive coil having a first terminal outside the first conductive coil ([FTofFC], FIG. 2 [as shown above]) and a second terminal within the inner area [IT], the first terminal of the first conductive coil for external coupling; 
a second metal layer [SML] having a second conductive coil defining an inner area (the inner circle surrounding [IT]), the inner area defined by the second conductive coil at least partially overlapping the inner area defined by the first conductive coil, the second conductive coil having a first terminal outside the second conductive coil (outer big dot one) and a second terminal (inner big dot one) within the inner area defined by the second conductive coil, the first conductive coil at least partially overlapping the second conductive coil; 
a first via [FV] electrically coupling together the second terminals of the first and second conductive coils; 
a third metal layer [TML] having a third conductive coil defining an inner area, the inner area (the inner circle surrounding [IT]) defined by the third conductive coil at least partially overlapping the inner areas of the first and second conductive coils, the third conductive coil having a first terminal outside the third conductive coil [STifTC] and a second terminal within the inner area defined by the third conductive coil, the second conductive coil at least partially overlapping the third conductive coil, the first terminal of the third conductive coil for external coupling [STofTC]; and 
a second via [SV] electrically coupling (electrical) together the first terminal of the second conductive coil and the second terminal of the third conductive coil [TML].
Re claim 2, MATSUMOTO, FIGS. 2 and 9 teaches a device, comprising: 
an odd number of metal layers (said the three metal layers 170 of FIG. 9) within the semiconductor device, each of the odd number of metal layers having a separate continuous conductive coil, the separate continuous coils forming an inductor, the odd number being at least three; 
an even number of vias (twelves numbers of 160s) connecting the separate continuous conductive coils; 
a first external terminal (right 180 of FIG. 2) of the inductor provided on a first of the odd number of metal layers; the first external terminal for external coupling; 
a second external terminal (left 180 of FIG. 2) of the inductor provided on a second of the odd number of metal layers, the second external terminal for external coupling; 
an outer terminal (top most 160 of FIG. 9) of a third of the odd number of metal layers (bottom 170) that is between the first and second of the odd number of layers (top/middle 170); and 
an inner terminal ([IT], FIG. 2 [as shown above]) of the second of the odd number of middle layers, 
wherein a via (middle 160) of the even number of vias connects the outer terminal (top most 160 of FIG. 9) with the inner terminal [IT].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kireev in view of Funaya (Pub. No.: US 2015/0206934).
	Kireev teaches all the limitation of claim 1, and wherein at least one of the primary or secondary includes the first, second, and third metal layers [205/210/215] and the first and second vias (130/240).
Kireev fails to teach wherein the device comprises a transformer comprising a primary and a secondary.
Funaya teaches wherein the device comprises a transformer comprising a primary and a secondary (TR1/Tr2, FIG. 1, ¶ [0116]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching in order to have maximized reliability as taught by Funaya, [0010]. 
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kireev in view of KAMGAING (Pub. No.: US 2020/0287520).
Re claim 6, Kireev teaches the device of claim 1, wherein the device comprises a circuitry (FIG. 5) including the first, second, and third metal layers [205/210/215] and the first and second vias (130/240).
Kireev fails to teach a printed circuit board.
KAMGAING teaches a printed circuit board (906, FIG. 9, ¶ [0052]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of enabling the interconnection between device as taught by KAMGAING, [0052]. 
Re claim 7, in the combination, Kireev teaches the device of claim 6, wherein the device includes a semiconductor device adhered to the printed circuit board and electrically coupled to the first metal layer (205, FIGS. 4-5).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MATSUMOTO in view of Kireev.
	MATSUMOTO teaches all the limitation of claim 1.
MATSUMOTO fails to teach a transistor, and an inductor coupled to the transistor.
Kireev teaches a transistor (505, FIG. 5, ¶ [0062]), and an inductor (100) coupled to the transistor.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing the additional input device circuitry as taught by Kireev, [0062]. 
Response to Arguments
Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“Claim 1, as amended, recites first, second and third metal layers including first, second and third conductive coils, respectively. Each of the three conductive coils defines an inner area. Claim 1 further recites that "the first conductive coil [has] a first terminal outside the first conductive coil and a second terminal within the inner area, the first terminal of the first conductive coil for external coupling; ... the second conductive coil [has] a first terminal outside the second conductive coil and a second terminal within the inner area defined by the second conductive coil ...; [and] ... the third conductive coil [has] a first terminal outside the third conductive coil and a second terminal within the inner area defined by the third conductive coil ..., the first terminal of the third conductive coil for external coupling ... ." The device of claim 1 also includes "a first via electrically coupling together the second terminals of the first and second conductive coils;" and "a second via electrically coupling together the first terminal of the second conductive coil and the second terminal of the third conductive coil." Claim 8 recites a substantially similar arrangement.
That is, each of independent claims 1 and 8 recites that the coupling between the first conductive coil and the second conductive coil is through their respective inner terminals, while the coupling between the second and third conductive coils is through a via that couples the outer terminal of the second conductive coil to the inner terminal of the third coil, the outer terminal of  which is for external coupling. Kireev does not show or teach this arrangement. First, in Kireev, each layer includes two coils, and the larger of the two at each layer has no inner terminal. Moreover, neither of the inner coils of layers 210 and 215 (middle layers) has an outer terminal, as each of those coils is surrounded by a larger coil. Still further, in Kireev, neither of the vias coupling top layer 205 to second layer 210, nor either of the vias coupling bottom layer 220 to third layer 215 satisfies the claim language regarding the interrelationship between the claimed second via and the coupled terminals of the second and third conductive coils.”, page 6-7 of 10.

The Examiner respectfully submits that Kireev, FIGS. 2, 4-5 still reads on: 
a first metal layer (205) including a first conductive coil defining an inner area, the first conductive coil having a first terminal (125, FIG. 4 [as shown above]) outside the first conductive coil and a second terminal (right at the intersection between 130 and 205) within the inner area, the first terminal of the first conductive coil for external coupling ([FTofFCC]/125);
a third metal layer (220) having a third conductive coil defining an inner area, the inner area defined by the third conductive coil at least partially overlapping the inner areas of the first and second conductive coil, the third conductive coil having a first terminal (305, FIG. 4 [as shown above]) outside the third conductive coil and a second terminal (right at the intersection between 250 and 200) within the inner area defined by the third conductive coil, the second conductive coil at least partially overlapping the third conductive coil, the first terminal of the third conductive coil for external coupling ([FTofTCC]/305);

In response to Applicant’s argument that
“Claim 2, as amended, recites "an odd number of metal layers within [a] semiconductor device, each of the odd number of metal layers having a separate continuous conductive coil" that collectively form an inductor, and "an even number of vias connecting the separate continuous conductive coils ... ." The claim further recites "a first external terminal of the inductor provided on a first of the odd number of metal layers, the first external terminal for external coupling; a second external terminal of the inductor provided on a second of the odd number of metal layers, the second external terminal for external coupling; an outer terminal of a third of the odd number of metal layers that is between the first and second of the odd number of layers; and an inner terminal of the second of the odd number of middle layers ..." According to claim 2, "a via of the even number of vias connects the outer terminal with the inner terminal." 
In Kireev, neither layer/coil 210 nor layer/coil 215 has an external terminal for external coupling. Layers 210 and 215 are middle layers and thus are not configured for external coupling. Moreover, Kireev also lacks any structure -via or otherwise-that connects the outer terminal of a third of metal layer between first and second metal layers to the inner terminal of the second metal layer. As the Office Action acknowledges, Matsumoto fails to teach vias connecting separate conductive coils. Thus, Matsumoto does not offset Kireev in that regard.”, pages 8-9 of 10.

The Examiner respectfully submits that , Kireev, FIGS. 2, 4-5 still reads on: 
an odd number of metal layers (said the three metal layers [205/210/220]) within the semiconductor device, each of the odd number of metal layers having a separate continuous conductive coil, the separate continuous coils forming an inductor, the odd number being at least three; 
an even number of vias (120/130/235/240/245/250) connecting the separate continuous conductive coils; 
a first external terminal (125) of the inductor provided on a first of the odd number of metal layers; the first external terminal for external coupling ([FTofTCC]/305); 
a second external terminal (305) of the inductor provided on a second of the odd number of metal layers, the second external terminal for external coupling; 
an outer terminal (250, FIG. 3) of a third of the odd number of metal layers (220m FIGS. 3-4) that is between the first and second of the odd number of layers (205/210); and 
an inner terminal (right at the intersection between 130 and 210) of the second of the odd number of middle layers, 
wherein a via (250) of the even number of vias connects the outer terminal (250) with the inner terminal (right at the intersection between 130 and 210).
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894